DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
Group I: Claims 1-13 (a process for selecting metals)
Group II: Claims 14-26 (an apparatus for selecting metals)
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of selecting metals, selecting a sample of a first feed stream of slurry of ore and water flowing across at least on electrical detector for establishing detector signals indicative of the presence of metals with the slurry sample and directing the slurry sample to a collected stream. This technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Budach (DE 10118677 A1, machine translation, original figures), hereinafter Budach.
	Budach teaches a mechanical selection of precious metals from primitive rock-precious metal mixtures (a process for selecting metals of interest from ore; Title) where a primary rock-gold-earth material mixture is comminuted to a grain size of approximately up to 2 mm as necessary and mixed or .
During a telephone conversation with Chi Fai Andrew Lau on 20 January 2022 a provisional election was made without traverse to prosecute the invention of Group II, claims 14-26.  Affirmation of this election must be made by applicant in replying to this Office action. Claims 1-13 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CA 2,953,756, filed on 6 January 2017.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4 July 2019 is in compliance with the provisions of 37 CFR 1.97 and is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
Reference character “120” has been used to designate both power circuitry and a stepper motor (Fig. 7A)
Reference character “18” has been used to reference both a sampler and what appears to be a roller (Fig. 15)
Reference character “26” has been used to reference both a first and a second stage (Fig. 21-22, [0146])
 Reference character “320” has been used to reference both the bottom of a tank and a tank (Fig. 24A, [0152]
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
Fig. 3: 100
Fig. 5: 86
Fig. 11A: 122
Fig. 12B: 120
Fig. 19: 69, 161, 160b, N1, P1
Fig. 20: 161, P1, N1
Fig. 23: 322
Fig. 24A: 322
Fig. 24D: 413, 423
Fig. 24E: 411, 421, 412, 422, 413, 423
Fig. 28B: 505
Fig. 29A: 50, 507, 511, 513
Fig 29B: 515
Fig. 30: 509
Fig. 33: 14, 152
Fig. 36: 645
Fig. 37: 655 
Fig 39A: 655
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
[0096] line 8: sample recess 60 is not show in Fig. 3
[0102] line 3: water stream 100 is not shown in Fig. 2
[0116-117]: 120, 122, 230, 50, 18, 20, 12 are not shown in Fig. 17-18B
[0130]: 112, 154A/B are not shown in in Fig. 12A-B
[0134]: 18, 112, 120 are not shown in in Fig. 13
[0137]: 18, E3 are not shown in in Fig. 14A-G
[0140]: 160b, N1, P1, 250, 252 are not shown in Fig. 17A-B
[0140]: 220 is not shown in Fig. 16B
[0141]: N1, P1, 254, 256 are not shown in Fig. 17A-B
[0142]: 68, E1, E2, E3 are not shown in Fig. 14I
[0152]: 16,26,36, 200 are not shown in Fig. 23
[0154]: 18 is not shown in Fig. 23, 24B-C
[0158] 304A-304E, 431 are not shown in Fig. 23
[0160]: 305, 400 are not shown in Fig. 24E
[0160-162]: 16, 26, 36, 200, 440 are not shown in Fig. 23 
[0164]: 16, 26, 36 are not shown in Fig. 24E
[0179-180]: 18, 304, 180 are not shown in Fig. 23, 24D
[0182]: 52, 212, 10, 210, A, 50, 52 are not shown in Fig. 28
[0184]: 501a, 501b, 503, 505, 52, 304 are not shown in Fig. 29A-B
[0186]: 509 is not shown in Fig 29B, 31A-B
[0186]: 210 is not shown in Fig. 29C, 32A
[0187]: 600, 66 are not shown in Fig. 33
[0191]: 602, 660 are not shown in Fig. 34A-B
[0196]: 645 is not shown in Fig. 34A-B
[0198]: 200 is not shown in Fig. 38B
[0200-0201]: 640 is not shown in Fig. 39A
 Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities:
[0022-0024]: The detailed description of Fig. 6 and Fig. 7A-7C [0103-0110] of the instant specification appears to correctly correlate with the drawings at present (Fig. 6, Fig. 7A, Fig. 7B, and Fig. 7C). The brief description of the drawings in [0022-0024] are inconsistent with the drawings and the detailed description of the figures, listing instead Fig. 6A, Fig. 6B, Fig. 6C, and Fig. 7.
 [0183]: “can be offset with improved repeatability I manufacture” in line 4 has unclear meaning
Appropriate correction is required.
Claim Objections
Claims 16-17 and 19-25 are objected to because of the following informalities:  
Claim 16: “dump signals indicative of the absence of presence of metals therein” should read “dump signals indicative of the absence or presence of metals therein”. 
Claim 17 is objected to due to its dependence on objected claim 16
Claim 20: “when the security box full” should read “when the security box is full”
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The Examiner notes the following usage of functional language in claims 14-16:
at least one sampler for receiving at least a slurry sample (claim 14, line 2)
at least one electrical detector for establishing detector signals (claim 14, line 4)
an actuator for operating the sampler upon receiving the detector signal (claim 14, line 6)
a channel for directing the feed stream (claim 15 lines 1-2)
a metal detector upstream of the at least on sampler for establishing dump signals (claim 16, lines 2-3)
The Examiner determines however that the recited terms contain sufficient structure to perform their recited function, and are therefore not being interpreted under 35 U.S.C. 112(f).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 14-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation “detector signal” in line 6. Claim 14 states in line 4 that there is “at least one electrical detector for establishing detector signals”, however as the establishment of multiple detector signals is described, it is unclear which detector signal is being discussed in line 6. Correction is required. Claims 15-26 are further rejected due to their dependence on claim 14.

Claim 18 recites the limitation "along the channel" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim, as claim 18 and parent claim 14 do not disclose a channel.
Claim 19 recites the limitation “the feed stream is directed along a feed channel and the collected stream is directed along a collected sample channel, the feed channel, at least one sampler and the collected sample channel forming a first stage” in lines 2-4. It is unclear which terms are being considered part of the first stage and which terms are being considered as where the collected stream is directed to. For the purposes of Examination, the claim is being considered to mean “the feed stream is directed along a feed channel and the collected stream is directed along a collected sample channel; the feed channel, at least one sampler and the collected sample channel forming a first stage”, where the collected stream is considered as directed along a collected sample channel, while the feed channel, at least one sampler and collected sample channel make up the first stage. Claims 20-26 are further rejected due to their dependency on claim 19.
Claim 20 recites the limitation "successive collected stream" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim, as claim 20 and parent claims 14 and 19 do not disclose a successive collected stream. The Examiner notes that claim 19 does disclose how a collected stream is directed along a collected sample channel and forms the feed channel for a successive stage. The Examiner further notes that the instant specification discloses a second stage which comprises a second stage feed channel, its own series of samplers, and a collection channel in paragraph [0132] of the instant application. For the purposes of Examination, it is being inferred that the successive collected stream of claim 20 results from the collected stream of claim 19 being subjected to the steps described in paragraph [0132] of the instant application where a slurry sample processed by the first stage is fed to 
Claim 20 recites the limitation “a last of the successive stages” in line 2. There is insufficient antecedent basis for this limitation in the claim, as claim 20 and parent claims 14 and 19 do not disclose multiple successive stages. The Examiner notes that claim 19 does disclose how a collected stream is directed along a collected sample channel and forms the feed channel for a successive stage. For the purpose of Examination, it is being inferred that the successive stage disclosed in claim 19 can be one of several in series being subjected to the same steps of parent claims 14 and 19 where a slurry sample is received from a feed stream (the collected stream of a previous step), directed along a feed channel, and is passed over an electrical detector and is then directed to a (successive) collected stream by an actuator into a collected sample channel. Correction is still required.
Claims 21 and 22 recite the limitation “at least one successive stage” in line 2 of each claim. There is insufficient antecedent basis for this limitation in the claim, as claims 21 and 22 and parent claims 14 and 19 do not disclose at least one successive stage, but to only a single successive stage in claim 19 lines 5-6. The Examiner notes that claim 19 does disclose how a collected stream is directed along a collected sample channel and forms the feed channel for a successive stage. For the purpose of Examination, it is being inferred that the at least one successive stage disclosed in claim 21 and 22 can be one of several in series being subjected to the same steps of parent claims 14 and 19 where a slurry sample is received from a feed stream (the collected stream of a previous step), directed along a feed channel, and is passed over an electrical detector and is then directed to a (successive) collected stream by an actuator into a collected sample channel. Correction is still required.
Claim 24 recites the limitation “each of the successive stages” in lines 1-2. There is insufficient antecedent basis for this limitation in the claim, as claim 24 and parent claims 14, 19, and 23 do not disclose multiple successive stages, but to only a single successive stage in claim 19 lines 5-6. The 
Claim 24 recites the limitation “each of the first stage” in line 1. There is insufficient antecedent basis for this limitation in the claim, as claim 24 and parent claims 14, 19, and 23 do not disclose multiple first stages, but to only a single successive stage in claim 19 line 4. For the purpose of Examination, it is being considered that multiple of the first stage may be arranged in series for further separation of the slurry, undergoing the same steps described in claim 19. Correction is still required. Claim 25 is also rejected due to its dependence on claim 24.
Claim 25 recites the limitation “the sampler axes” in line 5. There is insufficient antecedent basis for this limitation in the claim, as claim 25 and parent claims 14, 19, 23, and 24 do not disclose sampler axes. For the purpose of Examination, the “sampler axes” are understood to be each axis A around which each sampler rotates as discussed in the instant specification in paragraph [0112] and Fig. 7A. Correction is still required
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 14-15, 18-19, 23 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Budach (DE 10118677 A1, machine translation, original figures).
Regarding claim 14, Budach teaches a device for the selection of precious metals, in particular gold, silver and platinum, from a granular mixture of precious metals and primary rock (apparatus for selecting metals; [0001]) where a primary rock-gold-earth material mixture is comminuted to a grain size of approximately up to 2 mm as necessary and mixed or suspended in water is fed to a conveyor trough (from a slurry feed stream; [0016]). Budach further teaches a notch with two electrically connected electrical contacts ([0015]) about 0.2 mm spaced apart and arranged parallel to each other and perpendicular to the liquid flow electrical contacts [0016], which activate a stepping motor as soon as an electrically conductive gold particle, larger in dimension than the contact spacing, contacts both contacts (at least one sampler for receiving at least a slurry sample from the feed stream; at least one electrical detector for establishing detector signals indicative of the presence of metals within the sampled slurry; [0016]). Budach further teaches the activation of the stepping motor causes it to rotate the roller through 360° about its longitudinal axis against the direction of flow, whereby the mixture of soil, primary rock, gold and water in the notch reaches the part of the conveyor trough below the intermediate floor (an actuator for operating the sampler upon receiving the detector signal; [0017]). The Examiner notes that while Budach does not refer to the region “below the intermediate floor” as a 
Regarding claim 15, Budach teaches the device for carrying out the method consists of the conveying channel “1” in (a channel for directing the feed stream; [0015], Fig. 1). Budach further teaches an intermediate floor “5” and the electrically drivable roller “2” integrated transversely to the conveying channel “1” in the intermediate floor “5” (to the at least one sampler; [0015], Fig. 1).
Regarding claim 18, Budach teaches that the device according to the invention enables efficient selection, with the degree of selection being able to be further optimized several times by connecting several such devices in series (wherein the at least one sampler comprises two or more samplers arranged in series along the channel; [0008]).
Regarding claim 19, Budach teaches primeval rock-gold-soil mixture extracted in opencast mining is crushed to a particle size of about 2 mm and further mixed with water or sludged in its original state mixture with soils and fed to a conveying chute (wherein the feed stream is directed along a feed channel; [0016]). Budach further teaches a stepping motor is always activated as soon as an electrically conductive gold particle, larger in dimension than a contact spacing, contacts both contacts 3 and 4 at the same time [0016], and activation of the stepper motor causes it to rotate a roller by 360° around its longitudinal axis against the direction of flow, whereby the mixture of soil, primary rock, gold and water in a notch reaches the part of a conveyor trough below an intermediate floor (and the collected stream is directed along a collected sample channel; [0017]). The Examiner notes that while Budach does not refer to the combination of a feed channel, sampler, and collected sample channel as a “first stage”, as Budach teaches each of these elements in combination for device for the selection of precious metals [0001], it reads on the feed channel, at least one sampler and the collected sample channel forming a first stage for the selecting of metals. Budach further teaches the mixture of gold, primary rock, earth 
Regarding claim 23, Budach teaches the device for carrying out the method consists of the conveying channel “1”, which can be seen in Fig. 2 to have side walls (unlabeled; wherein the feed channel comprises side walls) and an intermediate floor (wherein the feed channel comprises side walls and a bottom plate; “5” [0015]). Budach further teaches in Fig. 3 the roller “2” containing the electrical contacts “3” and “4” is positioned in a gap in the intermediate floor “5” (the bottom plate having one or more slots extending transversely thereacross for receiving each of the at least one sampler; [0015]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16-17, 21-22, 24, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Budach as applied to claim 14, further in view of Bamber et al (US 9314823 B2), hereinafter Bamber.
Regarding claim 16, Budach does not teach a metal detector upstream of the at least one sampler for establishing dump signals indicative of the absence of presence of metals therein; a diverter; and upon receiving dump signals, actuating the diverter from a sampling position to a dump position for dumping the feed stream to a waste stream.
Bamber teaches a high capacity cascade-type mineral sorting machine and method (Title), where in Fig. 1 a material feed stream 10 is fed along a feed mechanism 20, passing under a sensor array comprising source array 40, detector array 50 (metal detector), and embedded computer 60 communicating via signal cable with a control enclosure comprising analogue to digital conversion stage 70, digital signal processing stage 80, and comparator function stage 90, connected to the diverter control stage comprising micro controller 100, programmable logic controller (“PLC”) 110 (Col. 3 lines 20-28). In some embodiments, signals analyzed by the digital signal processor 80 are compared to determine whether the material meets or exceeds an acceptable content threshold, and control signals for acceptance or rejection of the material, as appropriate, are sent to the diverter array micro controller 100 (for establishing dump signals indicative of the absence or presence of metals therein; Col. 3 lines 29-37). The signals are then sent to diverter gate array 130 (a diverter) which separates the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a metal detector to control a diverter for sorting a mineral feed to a dump or sampling position as taught by Bamber prior to the at least one sampler of Budach to incorporate the ability to set an acceptable content threshold for the sorted mineral and dump feed material not meeting the content threshold as taught by Bamber, with predictable improvements of reduced wear on the sampling apparatus and operating costs by removing low content material prior to extensive processing.
Regarding claim 17, Budach does not teach wherein upon cessation of the receipt of dump signals, actuating the diverter from the dump position to the sampling position.
Bamber teaches signals are then sent to diverter gate array 130 which separates the feed stream into “accept product” 140 or “reject’ product 150 streams based on mineral content determined by the sensor array 40, 50, and 60 (Col. 3 lines 28, 38-42). Bamber further teaches it is determined whether the material meets or exceeds an acceptable content threshold, and control signals for acceptance or rejection of the material, as appropriate, are sent to the diverter array micro controller 100 [to control the diverter gate array 130] (Col. 3 lines 34-36). The Examiner notes that as Bamber teaches the sending of control signals for rejection of material to the diverter, and sending of control signals for acceptance of material to the diverter, necessarily the signals to reject material are replaced 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to upon cessation of the receipt of dump signals actuate the diverter from the dump position to the sampling position as taught by Bamber to enable continual separation of material to a sampling and dump stream without need for manual resetting of the diverter gate by a mechanism other than the metal detector and the diverter controller.
Regarding claim 21, Budach teaches a first and successive stages, and further teaches that the device according to the invention enables efficient selection, with the degree of selection being able to be further optimized several times by connecting several such devices in series [0008], teaching using stages in series. Budach does not teach the first stage and the at least one successive stage of selecting metals are housed in a module further comprising two or more modules arranged end-to-end for lengthening the feed channel.
Bamber teaches the use of a cascade of sorting cells in Fig. 4. The first cell 520 comprises a feed 510, which is sorted into accept and reject streams 560 and 570 respectively. Accept stream 560 is then fed to cell 580, where the stream is sorted into new accept and reject streams 590 and 595 respectively. Bamber further teaches that sorting cells, such as sorting cells 520, 580, and 600 are controlled by individual embedded computers 701-709, which are controlled by a central marshaling computer 800 housing a cascade sorting algorithm 810 with a priori knowledge of the accept/reject probability (Col. 6 lines 49-54). Bamber further teaches reject stream 570 from the first cell is processed by cell 600, where the fed material is again sorted into accept and reject streams 610 and 615. Bamber further teaches process occurs in a series of discrete steps comprising the sorting cells operating in parallel, until a final product of acceptable quality is separated from a final tailing or “reject” material stream (Col. 2 lines 40-43).

Regarding claim 22, Budach teaches that the device according to the invention enables efficient selection, with the degree of selection being able to be further optimized several times by connecting several such devices in series [0008], reading on using stages in series, but does not teach the use of a first and successive stage being housed in a module and two or more modules arranged side-by-side for increasing throughput.
Bamber teaches the use of a cascade of sorting cells in Fig. 4. The first cell 520 comprises a feed 510, which is sorted into accept and reject streams 560 and 570 respectively. Accept stream 560 is then fed to cell 580, where the stream is sorted into new accept and reject streams 590 and 595 respectively. Bamber further teaches that sorting cells, such as sorting cells 520, 580, and 600 are controlled by individual embedded computers 701-709, which are controlled by a central marshaling computer 800 housing a cascade sorting algorithm 810 with a priori knowledge of the accept/reject probability (Col. 6 lines 49-54). Bamber further teaches desired sorting capacities are achieved through addition of multiple cascades in parallel until the desired sorting capacity is reached (two or more modules arranged side-by-side to increase throughput, Col. 2 lines 33-35).

Regarding claim 24, Budach does not teach wherein each of the first stage or each of the successive stages are housed in one or more like modules for that stage, each module connectable with another of the like modules.
Bamber teaches the use of a cascade of sorting cells in Fig. 4. The first cell 520 comprises a feed 510, which is sorted into accept and reject streams 560 and 570 respectively. Accept stream 560 is then fed to cell 580, where the stream is sorted into new accept and reject streams 590 and 595 respectively. Bamber further teaches that sorting cells, such as sorting cells 520, 580, and 600 are controlled by individual embedded computers 701-709, which are controlled by a central marshaling computer 800 housing a cascade sorting algorithm 810 with a priori knowledge of the accept/reject probability (Col. 6 lines 49-54). Bamber further teaches desired sorting capacities are achieved through addition of multiple cascades in parallel until the desired sorting capacity is reached (two or more modules arranged side-by-side to increase throughput, Col. 2 lines 33-35).
Bamber does not teach the combination of sorting cells into a module, however it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined successive stages as taught into a module as all of the sorting cells are controlled by a 
Regarding claim 26, Budach teaches as long as the sludge does not contain any gold, which triggers an electrical contact, it is flushed over a roller and either subjected to such a similar selection again one or more times and then deposited, or it is deposited immediately [0017], implying a component that receives the non-gold containing slurry left after sorting, but does not teach where multiple feed channels of each stage terminate at a discharge collector for combining a waste stream of slurry.
Bamber teaches in Fig. 4 the use of a sorting cascade comprising multiple cells in series.  Cells 635, 675, and 690 are located towards the end of the mineral sorting process, and emit reject streams 645, 680, 695 which are together fed to final reject stream 820.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine multiple waste streams as taught by Bamber with the invention of Budach as consolidating wastes into a single stream would have obvious benefits such as using a single pit/tank/etc. for waste instead of multiple, predictably reducing cost and complexity of the apparatus.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Budach as applied to claim 19, further in view of Slade (US 7909169 B1), hereinafter Slade.
Regarding claim 20, Budach does not teach wherein the successive collected stream from a last of the successive stages of selecting metals forms a recovered metals stream, further comprising a 
Slade teaches methods and systems for recovering alluvial gold (Title), where gold bearing rocks are automatically carried by way of a chute (a recovery tray for receiving the recovered metals stream) into a secure, lockable container, or storage safe for safe storage until plant shut down (a security box for receiving recovered metals; Col. 4 lines 15-18). Slade further teaches removing gold at varying intervals, and the lock box can be designed to allow secure removal without revealing the contents (removably locked to the recovery tray from the recovery tray and when the security box full, unlocking the security box from the recovery tray; Col. 4 lines 15-23).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the chute and secure, lockable, container of Slade in the invention of Budach in order to allow secure removal of the gold without revealing the contents of the lock box. The Examiner notes that while Slade does not teach that the chute and lockable container are removably locked together, it would have been further obvious to one of ordinary skill to ensure that the chute and the container be locked together during use in order to prevent the loss of gold through gaps between the chute and container, improving gold recovery and preventing contamination of the recovered gold from the environment.
Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Budach in view of Bamber as applied to claim 24, further in view of DeVos (BE 1020319 A3 original figures, English translation US 20190275696 A1), hereinafter DeVos.
Regarding claim 25, Budach teaches the apparatus includes conveying channel 1 which includes a pair of side panels forming the walls of the channel as shown in Fig. 2 [0015]. Budach further teaches the use of an intermediate floor 5 in Fig. 3 consisting of two panels attached at their longitudinal edge to 
DeVos teaches a drawer (Title), where in Fig. 3 a bottom of the drawer 6 is placed inside grooves 21 provided [to secure the bottom] in the respective walls 2-3-4-5. 
DeVos is silent to any advantage gleaned from this form of joining panels of material, however it would have been obvious to one of ordinary skill to attach panels as taught by DeVos to enable separation of the bottom plate for replacement or maintenance as the panel is not attached by a fastener or weld.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nikolas T Pullen whose telephone number is (571)272-1995. The examiner can normally be reached Monday - Thursday: 8:30 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571) 272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/NIKOLAS TAKUYA PULLEN/Examiner, Art Unit 1733                                                


/VANESSA T. LUK/Primary Examiner, Art Unit 1733